Citation Nr: 1533850	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-40 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1959, and from August to November 1961.

This appeal comes before the Board of Veterans' Appeals (BVA) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a Travel Board hearing in August 2013 regarding her claim for service connection for PTSD. In April 2015, the Board denied the Veteran's claim for service connection for PTSD. That decision is now final. In the same document, the Board remanded the intertwined issue of service connection for an acquired psychiatric disorder, other than PTSD, to the Agency of Original Jurisdiction (AOJ) for development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current psychiatric disorders, diagnosed as depression or anxiety, are not related to service or any incident of service. 




CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, other than PTSD, have not been met. 38 U.S.C.A. §§ 1101, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 


Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014). 

After the claim was received, the RO advised the claimant by letter of the elements of service connection, and informed her of hers and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including identified private treatment records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records and all obtainable post-service treatment records identified by the Veteran. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination report is factually informed, medically competent, and responsive to the issue under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In an April 2015 Remand, the Board requested that the AOJ undertake development deemed necessary to adjudicate the Veteran's claim for a psychiatric disorder, other than PTSD. In response, the AOJ provided the Veteran with a VA psychiatric examination to determine the nature and etiology of the claimed disorder. The Board finds that the AOJ sufficiently complied with the Board's Remand directive. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
Service Connection

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

Analysis

As noted in the "Introduction," in April 2015, the Board denied the Veteran's claim for service connection for PTSD because the evidence did not include evidence of a corroborated stressor and a PTSD diagnosis related to that stressor. Therefore, the Board will not analyze a claim for service connection for PTSD. 

The Board finds that the psychiatric disorders, other than PTSD, diagnosed during the pendency of the appeal, specifically depressive and anxiety disorders, are not related to service or any incident of service.

The Veteran's service treatment records contain no notation indicating diagnosis or treatment for a psychiatric disorder during either of the Veteran's terms of service. In an April 1959 service discharge examination report, a July 1961 service enlistment examination report, and a November 1961 service discharge examination report, the respective service examiners reported that the Veteran had no psychiatric abnormalities. In reports of her own medical history, filed during and at discharge from both terms of service, the Veteran specifically denied experiencing any psychiatric disorder symptomatology, such as frequent or terrifying nightmares, depression or excessive worry, or nervous trouble of any sort. 

Post-service treatment records contain no notation indicating diagnosis or treatment for psychiatric disorder symptomatology until many years after service. 

In a September 2004 VA treatment record, the Veteran reported experiencing psychiatric disorder symptomatology during her first term of service after seeing the body of a fellow service member who had committed suicide. She stated that she was ordered at the time never to talk about the incident. When asked if she had ever sought psychiatric treatment previously, the Veteran indicated that she had talked to a psychiatrist in 1968, seven years after her discharge from her last term of service. The Veteran stated that she had been coping with the death of her first husband in Vietnam and was experiencing suicidal ideation at the time. The Veteran denied attempting suicide. The examiner diagnosed mild PTSD.   

In an April 2007 VA treatment record, a VA examiner noted that a depression screen was positive.

In a January 2009 VA nursing note, the Veteran reported feeling "antsy" while being treated at the medical facility for an unrelated matter. The nurse noted that the Veteran was "very anxious and continually sitting and standing and pacing around room." The Veteran stated that she did such things at home as well.

In an April 2010 VA psychiatric consultation report, the Veteran recalled seeing the body of the service member who committed suicide. The Veteran stated that, as she had been ordered to forget about the incident, she had "put it aside and away for years." The Veteran indicated that she had experienced bouts of depression, anxiety, nightmares, and recurrent suicidal ideation since 1957/58. The Veteran indicated that she had feelings of guilt for never respecting the deceased service member. The Veteran reported having recurrent passive suicidal ideation, but indicated that she had none at the present time. The Veteran described herself as "depressed on the outside, but inside I am so anxious and want to crawl out of my skin." The examiner diagnosed, in pertinent part, anxiety disorder not otherwise specified (NOS), rule-out PTSD, and depressive disorder NOS. 

In May 2010, the Veteran stated that she was experiencing nightmares about the service member who committed suicide. The Veteran expressed anxiety about an upcoming doctor's appointment as she was concerned that others would think that she was crazy. The examiner noted that, after their discussion, the Veteran appeared less anxious. The examiner diagnosed, in pertinent part, anxiety disorder NOS, rule-out PTSD, and depressive disorder NOS. 

In a July 2010 VA treatment record, a VA examiner noted that a depression screen was positive.

In a November 2010 VA psychological treatment record, the Veteran indicated that she was no longer having nightmares about the service member's suicide. She stated that was now having "weird" or interesting dreams, sometimes involving her mother and first husband who both died in the late 1960s. The Veteran reported that she had not fully allowed herself to mourn their losses which had occurred within a few months of each other. She stated that she was finally able to process other traumatic events and losses now that she was no longer consumed by memories of the service member's suicide. The Veteran reported having a recent setback in mood after falling and fracturing her ribs. The Veteran indicated feeling intense pain and admitted some passive suicidal ideation. The examiner diagnosed, in pertinent part, PTSD and a major depressive disorder, recurrent, severe without psychotic features. 

In a July 2015 VA psychiatric examination report, the Veteran reported entering the service in 1958 at the age of 20 because her friends were also joining. She stated that she had seen the body of the fellow service member after the suicide. She indicated that the experience was traumatic and that she had cried about it for a week after it occurrence. As it happened in the latrine, she reported being fearful to enter the latrine for a while after the incident. She subsequently served overseas in Germany during which time the incident did not impact her in a significantly negative manner. She reported being married to her first husband from 1961 until his death in Vietnam in 1968. She stated that their marriage was "great" and resulted in three children. She subsequently remarried in approximately 1971 even though she did not want to do so. She stated that her second marriage was "okay," but she "always compared him to her first husband." She reported having arguments with her second husband due to those comparisons and that they had divorced in 1990. She indicated that she had good relationships with her four children and an active role in the Women Army Corps Veterans association. 

The Veteran reported being depressed and unable to fall asleep. She stated that she felt as if she had not fulfilled her life goals and felt like a failure with her children, even though they told her differently. She indicated that she did not feel like doing anything worthwhile after the death of her husband, but her children kept her going. The Veteran stated that she did not have any bad dreams or nightmares. She denied seeking any treatment for psychiatric disorder symptomatology during service. She reported starting treatment for depression in 2005. She stated that she had experienced some suicidal ideation, but denied having any plan or making any attempts as she would think of her children. 

After testing, the VA examiner diagnosed persistent depressive disorder, characterized by depressed mood and chronic sleep impairment. The examiner noted that the Veteran endorsed feelings of sadness much of the time and a sense that she had failed more than she should have. The examiner reported that the Veteran appeared to have lost confidence in herself. The examiner indicated that the Veteran currently reported having less energy than she used to have, sleeping somewhat less than usual, and getting too tired or fatigued to do a lot of the things she used to do. From reviewing the record, the examiner indicated that these symptoms had been present for at least the past several years as she started receiving mental health treatment in late 2004. The examiner noted that the Veteran experienced some symptoms of depression soon after the in-service suicide of the fellow service member, but did not receive treatment. From a review of the record and the mental examination, the examiner found it more likely than not that those symptoms remitted. The examiner noted that the Veteran experienced depression again in 1968. The examiner stated that, in his opinion, the Veteran's "current depression was not incurred when she was in the service but after she discharged and is as likely as not ... related to the death of her first husband who was killed in Vietnam."

The Board finds that the weight of evidence weighs against a claim for service connection for an acquired psychiatric disorder other than PTSD, such as the currently diagnosed anxiety and depressive disorders. The Veteran has made statements indicating that she experienced depressive disorder symptomatology following the in-service suicide of a fellow service member. In the April 2010 VA psychiatric consultation report, the Veteran reported experiencing bouts of depression, anxiety, nightmares, and recurrent suicidal ideation since 1957/58. 

However, the Veteran's service treatment records contain no notation indicating treatment or diagnosis for in-service psychiatric disorder symptomatology. Moreover, in the April 1959 service discharge examination report, provided at the end of the Veteran's first term of service, a service examiner indicated that the Veteran had no psychiatric abnormalities. In the subsequent July 1961 service enlistment examination report and a November 1961 service discharge examination report, the respective service examiners again reported that the Veteran had no psychiatric abnormalities. Moreover, in most of her lay statements provided in support of this claim, the Veteran reported first experiencing post-service psychiatric disorder symptomatology after the death of her first husband. The objective medical evidence, to include the in-service examinations, and the majority of the Veteran's own statements, indicating that her post-service depression began after the death of her first husband, weigh against the a finding of continuous depression since service.

In the July 2015 VA psychiatric examination report, the Veteran stated that she did not let the suicide incident affect her during her service overseas. In the same report, the Veteran stated that stated that she was part of a "great" marriage from 1961 to 1968 and gave birth to three children over that period. The Veteran stated that she first experienced post-service depression and suicidal impulses only at the end of that period, after the death of her husband. The Veteran stated that her current symptoms revolved around feelings that she had failed her children and not having accomplished what she wished in life. Having reviewed this evidence and examined the Veteran, the examiner stated that her depression was less likely related to service and more likely related to the death of her first husband. Considering the July 2015 examiner's interview with the Veteran and thorough review of the evidence, the Board finds that his opinion has great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The preponderance of the evidence weighs against the Veteran's claim for service connection for a psychiatric disorder, other than PTSD, and the appeal will be denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, at 55-56.


ORDER

Entitlement to an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) is denied. 




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


